El Juez Asociado Señor Ortiz
emitió la opinión del tribunal.
Este recurso de certiorari, tramitado ante nos en virtud, de una petición de Félix Mejías Santana, Administrador de-Estabilización Económica, envuelve la cuestión de si un arrendamiento del Hotel De Diego, localizado en Santurce,, es un arrendamiento de un edificio comercial o local para negocio, o es de un negocio en sí, fuera del ámbito de la Ley de Alquileres Razonables, en virtud de lo resuelto en los casos de Orsini v. Sánchez, 67 D.P.R. 863 y Ortiz v. Cesaní, 68 D.P.R. 412.
Después de haberse celebrado una vista ante el anterior-Administrador de Inquilinato Insular, sustituido hoy por el Administrador de Estabilización Económica, en cuya vista, se presentó prueba documental y testifical, el Administrador-resolvió que el arrendamiento era de un local comercial y no de un negocio, y procedió a reducir el canon de arrenda-miento de $600 a $420 mensuales, a ser pagado por el sub-arrendatario, Dr. Basilio Dávila, a Justo Reyes, David Gon-*449zález y Julio González, subarrendadores y arrendatarios originales del arrendador Germán Yélez Posada, dueño del hotel y del inmueble. El arrendador original, Vélez Posada, interpuso un recurso de revisión el 7 de diciembre de 1949 ante la antigua Corte de Distrito de San Juan. Finalmente,, el 6 de marzo de 1953 la sala de San Juan del Tribunal Superior dictó opinión y sentencia declarando con lugar el recurso' de revisión y anulando y dejando sin efecto la resolución del Administrador. El tribunal de San Juan entendió y resol-vió que no se trataba del arrendamiento de un edificio sino de un negocio de hotel. Contra esa sentencia se ha inter-puesto este recurso de certiorari por el Administrador de Estabilización Económica.
En el caso de Orsini v. Sánchez, supra, se resolvió que no estaba sujeto a la protección de la Ley de Alquileres Razonables un contrato de arrendamiento de un negocio ya establecido y en marcha (going concern), con las maquinarias y equipos necesarios para su funcionamiento y explotación, no tratándose de un mero arrendamiento de un edificio. En la opinión se dice, en parte, lo siguiente:
“La Ley de Alquileres Razonables fué aprobada con el pro-pósito de remediar una situación de emergencia creada por la gran demanda y por la escasez de locales para viviendas y para negocios, como consecuencia del estado de guerra. El ‘control sobre alquileres’, consistente en la fijación por el Administrador de cánones máximos y en la restricción de los desahucios, fué establecido con el propósito de proteger a los inquilinos contra las prácticas injustas de los arrendadores de exigir alquileres excesivos e irrazonables y para evitar que los inquilinos de viviendas o de locales comerciales fuesen lanzados a la calle, sin poder encontrar otro local para establecer su vivienda o para trasladar su comercio, negocio o industria. Las razo-nes que justifican la intervención del poder regulador — police power — del Estado, para la restricción de un desahucio, no exis-ten en el presente caso. El arrendatario Sánchez Parra no es dueño del negocio establecido en la estación de gasolina. Todo lo que allí existe y es utilizado para lá explotación del negocio —con excepción de las existencias de artículos para la venta— *450es propiedad del arrendador Orsini. Y ya liemos visto que de acuerdo con los términos del contrato el arrendador está obli-gado a comprar dichas existencias por su justo valor. El objeto del arrendamiento en este caso es, pues, una estación de gaso-lina, con las maquinarias y equipo necesarios para su funcio-namiento y explotación. Lo que se ha arrendado es un negocio ya establecido y en marcha — going concern — que a partir de la fecha del arrendamiento seguirá siendo explotado por el arrendatario en vez de serlo por el dueño. La edificación o ‘garage’ es puramente incidental al negocio allí instalado, pues posiblemente el arrendatario no hubiese arrendado dicho garaje a no ser por las maquinarias y equipos allí instalados y por el negocio ya establecido por el arrendador de la estación.” (Bas-tardillas nuestras.)
‘Como ya hemos indicado, la investigación ahora perti-mente se refiere a la aplicabilidad de los casos citados al de autos. En la vista celebrada ante el Administrador se admi-tieron en evidencia tres escrituras públicas. La primera, de fecha 24 de mayo de 1948, es una intitulada “Arrenda-miento de Negocio”, otorgada por Germán Vélez Posada, como arrendador, y Justo Reyes Morales y David y Julio González Fernández, como arrendatarios. Se hace cons-tar que Vélez Posada es dueño de un establecimiento mer-cantil situado en la Avenida De Diego, de Santurce, deno-minado Hotel De Diego, que “se dedica al negocio de hotel”; que el referido “negocio de hotel” se compone de dos edificios con varias habitaciones, todas ellas con lavamanos y closets así como instalación eléctrica y lámparas e instalación y dis-tribución de timbres individuales para cada habitación; que los edificios han sido dedicados por varios años al nego-cio de hotel; que el arrendador “por la presente escritura arrienda a los dichos arrendatarios el negocio de hotel des-crito en la parte expositiva de este instrumento, con todos sus usos y derechos, incluyendo el del uso al nombre de ‘Hotel De Diego’ con el valor o ‘good will’ que el mismo tiene en el mercado”; que el canon de arrendamiento “del estableci-miento” es de $600 mensuales; que el arrendador “pagará *451las contribuciones territoriales impuestas o que se impongan sobre los inmuebles en que ubica el negocio arrendado”; que los arrendatarios pagarán por los servicios de agua, luz y teléfono o cualquier otro servicio público “en relación con el negocio arrendado”; que las mejoras que “los arrendata-rios introduzcan en los edificios y negocio arrendados queda-rán a la terminación del contrato a beneficio del arrendador sin que éste tenga que pagar suma alguna en concepto de indemnización por las mismas, haciéndose constar que esto se refiere únicamente a las mejoras que no sean susceptibles de ser retiradas del edificio a la terminación del arrenda-miento sin perjudicar la estructura del mismo o que por su propia naturaleza formen parte integrante de los inmuebles arrendados.” En otras partes de la escritura se hace refe-rencia al “negocio arrendado” y a los edificios “en que en-clava [o ubica] el negocio arrendado”, pero también se hace referencia a “los edificios arrendados”. La cláusula déci-moquinta dispone que “los arrendatarios podrán dedicar parte de los edificios arrendados a cualquier otra clase de negocio germano o en relación con el negocio de hotel, y se obligan a no efectuar cambio alguno en la estructura de los edificios en que ubica el negocio objeto de este arrendamiento sin el consentimiento por escrito del arrendador.”
El mismo día en que se otorgó la escritura de “arren-damiento de negocio” ya mencionada, el arrendador y los arrendatarios otorgaron otra escritura de “Compraventa de Bienes Muebles” en que Vélez Posada le vendió a los arren-datarios todos los bienes muebles y mobiliario que estaban dentro del hotel, incluyendo sillas, almohadas, mesas y uten-silios de cocina.
Varios meses después los arrendatarios originales otor-garon a favor del Dr. Basilio Dávila, como subarrendatario y comprador, una escritura de “Compraventa de Bienes Muebles y Subarrendamiento”, con respecto al mismo hotel De Diego y los bienes muebles allí instalados.
*452En la vista del caso ante el Administrador declaró Vélez Posada que él compró el edificio e instaló allí un hotel, con las inversiones correspondientes, incluyendo el mobiliario de cada cuarto, instalaciones eléctricas de lámparas y timbres, anuncios del hotel; que al él arrendar “el negocio” se que-daron allí los mismos empleados; que “el negocio” tuvo éxito y adquirió “goodwill”; que los arrendatarios siguieron con la misma patente que él tenía hasta junio de 1948, y en esa fecha adquirieron una nueva patente a favor de ellos y con-tinuaron el negocio de hotel; que al hacerse el arrendamiento el hotel era un negocio en funcionamiento; que los arrenda-tarios otorgaron fianzas, en nombre de ellos, por los servi-cios de agua, gas y teléfono; que gran parte del mobiliario del hotel fué vendido a los arrendatarios, pero las instala-ciones eléctricas, incluyendo los timbres, fueron objeto del contrato de arrendamiento; que los arrendatarios no le pagaron a él nada por concepto de “goodwill” y que eso era parte del arrendamiento.
Entendemos y resolvemos que el 'anterior Administrador de Inquilinato tuvo una base racional en la prueba para decidir que el vínculo arrendaticio tuvo por objeto, primor-dialmente, el edificio en donde ubicaba el negocio de hotel, y no el negocio en sí, independientemente del edificio. El criterio administrativo no debe ser suplantado por el punto de vista judicial, a menos que no se demuestre la ausencia de elementos de prueba que, razonablemente, pudiesen sos-tener el dictamen del Administrador. Ahora bien, es cierto que las partes en el contrato original de arrendamiento, en repetidas ocasiones, se refirieron expresamente al “negocio de hotel” como objeto del arrendamiento. Naturalmente, para calificar la naturaleza de la relación, son muy impor-tantes las expresiones de las propias partes. Pero ellas no constituyen el único factor exclusivo en la determinación del contenido real del objeto del arrendamiento. Son excep-cionalmente relevantes, pero no son definitivamente decisi-vas. A los fines de la comprobación de si se trata de la *453cesión arrendaticia de un local para negocio o de un negocio independiente en sí, el contrato no queda calificado única-mente por la nominación de las partes, sino por su fondo o contenido real. Ildefonso Bellón Gómez, Magistrado del Tribunal Supremo de España, en su obra Régimen Legal de los Arrendamientos Urbanos, pág. 33. Un resultado contrario permitiría a las partes el caracterizar artificial-mente la naturaleza de la relación, en forma contraria a la realidad, a los fines de privar al Administrador del ejercicio legítimo de sus funciones y poderes legales. Las marcas o señales adoptadas por las partes podrían derrotar y hacer inefectivo el ámbito de acción del Administrador, bajo la ley. Procede determinar la realidad del contenido de la relación, de acuerdo con la prueba presentada. En el caso de Orsini v. Sánchez, supra, al resolverse que se trataba del arrenda-miento de un negocio y no de un local para negocio, se indicó que el edificio era solamente incidental al negocio de estación de gasolina. Esa no es la situación en cuanto a un hotel. En este caso el edificio no solamente es parte integrante del negocio de hotel, sino que constituye su base esencial. El negocio no puede desconectarse de la estructura. El hotel se define en forma más relevante por la edificación y las habi-taciones en él contenidas, que por los bienes muebles, ense-res, utensilios y artefactos contenidos en el edificio. En una estación de gasolina la utilidad económica productiva se deriva del uso de los utensilios y bienes localizados en la estructura. En un hotel la productividad mercantil surge del edificio en sí. El edificio no es un órgano incidental sino que más bien sirve de nervio vital del negocio.
En el caso de Orsini los bienes muebles, utensilios y artefactos utilizados directamente en el negocio fueron objeto del contrato de arrendamiento. Al arrendarse los objetos que formaban parte integrante del negocio, se estaba arrendando un negocio. En el caso de autos no se arren-daron los utensilios y el mobiliario. Fueron vendidos abso-*454lutamente a los arrendatarios. Lo que se arrendó fué sola-mente el edificio en sí, con las instalaciones eléctricas. El arrendamiento fué del local, y no exclusivamente de un nego-cio independiente del local. La diferencia entre ambos puede medirse por algunos conceptos, tal como ellos son señalados en la obra citada Régimen Legal de Arrendamientos Urba-nos, a las págs. 28 a 30. El arrendamiento de un negocio surge del arrendamiento de bienes muebles que formen “un patrimonio con vida propia, en explotación, con valor econó-mico independiente, en producción activa ... y ese nego-cio ha de tener realidad por sí, con propia vida e indepen-dencia (del edificio) para bastarse a sí mismo.” Para que sea el arrendamiento de un negocio, y no de un local para negocio, el arrendador debe entregar, en arrendamiento, “cuantos elementos sean necesarios para su normal explota-ción, y de faltar algunos de éstos, estará fuera del caso”. El arrendamiento de un negocio independiente envuelve “un complejo de elementos materiales adecuados entre sí, des-tinados a un uso industrial y aptos para funcionar coordi-nadamente, o sea, una unidad patrimonial organizada a fin productor.” Tales definiciones cubren el caso del-arrenda-miento de una estación de gasolina en que se arriendan los objetos y artefactos utilizados en la estación, pero no son relevantes al caso del arrendamiento de un hotel, limitado al edificio y a las instalaciones eléctricas, sin incluir en el arrendamiento el mobiliario, enseres y bienes muebles uti-lizados en el funcionamiento del hotel.
Se alega que el arrendamiento incluía el “goodwill” del hotel, y que ello implica que se cedió en arrendamiento un negocio. Pero ese “goodwill”, en un hotel, puede estar adherido al edificio en sí, y no solamente al negocio en sí, como unidad patrimonial independiente.
La decisión del Administrador está sostenida por las disposiciones de la Ley de Alquileres Razonables y por el Reglamento de Inquilinato para Locales Comerciales, el *455cual tiene fuerza de ley. El inciso (6) (10) del artículo 1 del Reglamento dispone, en parte, que el término “local comercial” significa toda estructura arrendada para fines de comercio o industria, incluyendo, entre otros, hoteles y casas de hospedaje. Tal disposición reglamentaria no es con-traria a la ley. El artículo 22 de la ley dispone, en parte, que “local de negocio” incluye todo local o edificación que se use para negocios. El artículo 4 de la ley dispone, en parte, que “Tampoco se aplicarán las disposiciones de esta Ley a hoteles ni casas de hospedaje en cuanto a la relación entre quien explota dicho negocio de hotel o casa de hos-pedaje y sus huéspedes o inquilinos.” Al exceptuar del ámbito de la ley la relación entre el dueño del hotel y sus huéspedes o inquilinos, ello implica que la relación arrenda-ticia del dueño con otras personas que no sean huéspedes, como, por ejemplo, con los arrendatarios en este caso, está cubierta por la ley.
Habiendo actuado correctamente el anterior Adminis-trador de Inquilinato al resolver que se trataba del arren-damiento de un local para negocio, y no de un negocio, y por lo tanto, al actuar con respecto al canon de arrendamiento, debe anularse y dejarse sin efecto la sentencia dictada por la Sala de San Juan del Tribunal Superior y, en su lugar, debe dictarse sentencia confirmando la resolución del anterior Administrador de Inquilinato.
El Juez Asociado Sr. Marréro no intervino.